DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Request for Continued Examination filed on 10 March 2021.
Claims 1, 3 – 11, 22, and 31 – 34 are pending. Claims 2, 12 – 21, and 23 – 30 are cancelled by Applicant.  

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 March 2021 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12 September 2019, 9 June 2020, 2 October 2021, and 10 March 2021 are in compliance with the provisions of 

Allowable Subject Matter
Claims 1, 3 – 11, 22, and 31 – 34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 and claim 31, upon further examination of the art of record, it has been decide that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed “actuating another drive system to cause the third drive member to move the movable retainer member into the second position to de-link the second drive member from the first drive member and radially engage the nozzle assembly and to actuate”.  The closest prior art, Leimbach et al. (US 2014/0263541 A1), Wise et al. (US 2016/0367245 A1), and Baxter et al. (US 2016/0174971 A1), discloses applicant’s invention except the claimed “the movable retainer member into the second position to de-link the second drive member from the first drive member and radially engage the nozzle assembly”.  This feature is not found in the prior art and is considered novel and non-obvious. Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731